 1   MCGREGOR W. SCOTT
     United States Attorney
 2   GARY M. LEUIS
     Special Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000

 5
     Attorneys for Plaintiff
 6   United States of America

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                  ) Case No. 1:18-po-00306-SAB
11                                               )
                       Plaintiff,                ) STIPULATION TO TRANSFER CASE;
12                                               ) ORDER
      vs.                                        )
13                                               )
      JACQUELINE HANG,                           )
14                                               )
                      Defendant.                 )
15                                               )

16
            IT IS HEREBY STIPULATED, by and between the parties through their respective
17
     counsel, Special Assistant United States Attorney Gary M. Leuis, counsel for the plaintiff, and
18
     Etan Zaitsu, counsel for Jacqueline Hang, that, in accordance with the conditions set forth in Fed.
19
     R. Crim. P. 58(c)(2), Ms. Hang is permitted to transfer her matter to the United States District
20
     Court for the District of California in Sacramento, California.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1            Ms. Hang currently resides in Sacramento and she has agreed to plead guilty to the charged
 2   offense, 36 C.F.R. Section 2.35(b)(2), in the transferred court, the United States District Court for
 3   the District of California in Sacramento, California.
 4
 5                                                 Respectfully submitted,
 6                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 7
 8   Date: February 19, 2019                       /s/ Gary M. Leuis
                                                   GARY M. LEUIS
 9                                                 Special Assistant United States Attorney
                                                   Attorney for Plaintiff
10
11
12   Date: February 19, 2019                       /s/ Etan Zaitsu
                                                   ETAN ZAITSU
13                                                 Attorney for Defendant
                                                   JACQUELINE HANG
14
15
16
                                                 ORDER
17
              The Court accepts the above Stipulation and adopts its terms as the Order of this Court.
18
     Accordingly, Ms. Hang may make her next appearance in the United States District Court for the
19
     District of California in Sacramento, California. The defendant shall appear in Sacramento at the
20
     U.S. District Court on March 12, 2019 at 9:00 a.m. in Courtroom 26 before Magistrate Judge
21
     Allison Claire.
22
23
     IT IS SO ORDERED.
24
25
     Dated:     February 20, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      -2-
